 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                          EASTERN DIVISION
11

12   DOMONIC ANTONIO COOPER,                    )   No. ED CV 17-38-PSG (PLA)
                                                )
13                       Plaintiff,             )   JUDGMENT
                                                )
14                v.                            )
                                                )
15   DEPUTY ROCHE, et al.,                      )
                                                )
16                       Defendants.            )
                                                )
17

18         Pursuant to the Order Accepting Magistrate Judge’s Report and Recommendation,
19   IT IS ADJUDGED that defendants’ Motion for Summary Judgment is granted, and this action is
20   dismissed with prejudice.
21

22   DATED: 
                                                          HONORABLE PHILIP S. GUTIERREZ
23                                                        UNITED STATES DISTRICT JUDGE
24

25

26

27

28
